                                           Case 5:19-cr-00523-EJD Document 44 Filed 03/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                        UNITED STATES OF AMERICA,
                                   8                                                     Case No. 19-cr-00523-EJD-1
                                                      Plaintiff,
                                   9                                                     ORDER GRANTING IN PART
                                                v.                                       DEFENDANT’S MOTION TO EXTEND
                                  10                                                     SELF-SURRENDER DATE
                                        KERI ZHANG WANG,
                                  11                                                     Re: Dkt. No. 43
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On March 3, 2021, Defendant filed an Emergency Motion to Extend Self-Surrender Date.

                                  14   Dkt. No. 43. Defendant seeks to extend her self-surrender date from March 7, 2021 to May 10,

                                  15   2021 in order to maintain her student visa. The government objects to the motion (communication

                                  16   to the court via email dated March 1, 2021) based upon the previous opposition filed on December

                                  17   21, 2020 (Dkt. No. 41) to the Defendant’s prior emergency ex parte motion filed December 17,

                                  18   2020 (Dkt. No. 38). The Court notes the governments objection. The Court grants a continuance.

                                  19   Defendant’s self-surrender date is extended to 2:00 p.m. on March 18, 2021.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 3, 2021

                                  22                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26

                                  27
                                       Case No.: 19-cr-00523-EJD-1
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION TO EXTEND SELF-SURRENDER
                                       DATE
                                                                        1
